SOMERVILLE, J.
It is clear from the allegations of the bill that the administration of Bradford’s estate involves a settlement of partnership transactions and accounts between the administrator and the intestate’s estate, such as cannot be adequately handled by a court of probate.
The settlement of a partnership, and the adjustment of the accounts and interests of the copartners, are matters peculiarly of equitable cognizance, and in this case supply the necessary basis for the assumption of exclusive equity jurisdiction.-
'The bill sufficiently alleges and shows that a proper adjustment of claims and accounts between the administrator and the intestate will preserve the solvency of the estate; and hence it shows that complainant has such an interest in the estate as will authorize his maintenance of this bill.
The demurrer was properly overruled, and the decree of the chancellor will be affirmed.
Affirmed.
Anderson, C. J., and Mayfield and Gardner, JJ., concur.